       Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 1 of 18




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

NATIONAL LIABILITY & FIRE                             )
INSURANCE COMPANY,                                    )
                                                      )
                  Plaintiff,                          )
                                                      )
v.                                                    )   Case No. 20-cv-02598-HLT-GEB
                                                      )
KRUCIAL STAFFING, LLC,                                )
                                                      )
and                                                   )
                                                      )
BRIAN MICHAEL CLEARY V,                               )
                                                      )
                  Defendants.                         )
------------------------------------------------------)
KRUCIAL STAFFING, LLC,                                )
                                                      )
                  Counter-Plaintiff,                  )
                                                      )
v.                                                    )
                                                      )
NATIONAL LIABILITY & FIRE                             )
INSURANCE COMPANY,                                    )
                                                      )
                  Counter-Defendant.                  )
------------------------------------------------------)

   MEMORANDUM IN SUPPORT OF NATIONAL LIABILITY & FIRE INSURANCE
      COMPANY’S MOTION FOR SUMMARY JUDGMENT ON ITS COUNT I

         Plaintiff National Liability & Fire Insurance Company (“NLF”) respectfully requests this

Court grant its Motion for Summary Judgment on its Count I and enter judgment declaring that

NLF does not have a duty to defend or indemnify Krucial Staffing, LLC or Brian Michael Cleary V

under the NLF Policy with respect to the claims against them in the Underlying Suit. Pursuant to

Local Rule 56.1(a), NLF provides this Memorandum in Support of its Motion for Summary

Judgment.
        Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 2 of 18




   I.         STATEMENT OF UNCONTROVERTED MATERIAL FACTS

                                          The NLF Policy

         1.     NLF issued a workers compensation and employers liability insurance policy to

named insured Krucial Staffing, LLC (“Krucial”) at Krucial’s address in Overland Park, Kansas,

with policy number of N9WC095712 and policy period of June 1, 2019, to June 1, 2020 (the “NLF

Policy”). Exhibit A, NLF Policy, p. 3; Exhibit E, Defendants’ Answer to Compl. for Dec. J.

(Doc. #13), ¶ 16.

         2.     Section B (“Who is Insured”) of the General Section of the NLF Policy provides:

“You are insured if you are an employer named in Item 1 of the Information Page. If that employer

is a partnership, and if you are one of its partners, you are insured, but only in your capacity as an

employer of the partnership’s employees.” Exhibit A, NLF Policy, p. 32; Exhibit E, Defendants’

Answer to Compl. for Dec. J. (Doc. #13), ¶ 17.

         3.     Krucial is the only employer named as an insured in the NLF Policy; Brian Michael

Cleary V (“Cleary”) is not a named insured, and Krucial is not a partnership. Exhibit A, NLF

Policy, p. 3; Exhibit E, Defendants’ Answer to Compl. for Dec. J. (Doc. #13), ¶ 32.

         4.     Part One of the NLF Policy provides workers compensation insurance and states

that NLF “will pay promptly when due the benefits required of [Krucial] by the workers

compensation law” and that NLF has “the right and duty to defend at our expense any claim,

proceeding or suit against you for benefits payable by this insurance.” Exhibit A, NLF Policy,

p. 32; Exhibit E, Defendants’ Answer to Compl. for Dec. J. (Doc. #13), ¶ 18.

         5.     Section C of Part One of the NLF Policy provides that NLF has “no duty to defend

a claim, proceeding or suit that is not covered by this insurance.” Exhibit A, NLF Policy, p. 32.




                                                  2
      Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 3 of 18




       6.      Part Two of the NLF Policy provides employers liability insurance that “applies to

bodily injury by accident or bodily injury by disease.” Exhibit A, NLF Policy, p. 33; Exhibit E,

Defendants’ Answer to Compl. for Dec. J. (Doc. #13), ¶ 19.

       7.      Part Two of the NLF Policy further provides that the “bodily injury must arise out

of and in the course of the injured employee’s employment” by Krucial and such employment

“must be necessary or incidental to [Krucial’s] work” in Kansas or Texas. Exhibit A, NLF Policy,

p. 3, 33 (including Information Page); Exhibit E, Defendants’ Answer to Compl. for Dec. J. (Doc.

#13), ¶ 20.

       8.      Section B (“We Will Pay”) of Part Two of the NLF Policy provides: “We will pay

all sums that you legally must pay as damages because of bodily injury to your employees,

provided the bodily injury is covered by this Employers Liability Insurance.” Exhibit A, NLF

Policy, p. 33; Exhibit E, Defendants’ Answer to Compl. for Dec. J. (Doc. #13), ¶ 21.

       9.      Section B (“We Will Pay”) of Part Two of the NLF Policy states: “The damages

we will pay, where recovery is permitted by law, include damages: 1. For which you are liable to

a third party by reason of a claim or suit against you by that third party to recover the damages

claimed against such third party as a result of injury to your employee; 2. For care and loss of

services; and 3. For consequential bodily injury to a spouse, child, parent, brother or sister of the

injured employee; provided that these damages are the direct consequence of bodily injury that

arises out of and in the course of the injured employee’s employment by you; and 4. Because of

bodily injury to your employee that arises out of and in the course of employment, claimed against

you in a capacity other than as employer.” Exhibit A, NLF Policy, p. 33–34.




                                                 3
        Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 4 of 18




         10.   Section C (“Exclusions”) of Part Two of the NLF Policy provides: “This insurance

does not cover . . . Bodily injury intentionally caused or aggravated by [Krucial].” Exhibit A,

NLF Policy, p. 34; Exhibit E, Defendants’ Answer to Compl. for Dec. J. (Doc. #13), ¶ 23.

         11.   Section C (“Exclusions”) of Part Two of the NLF Policy also provides: “This

insurance does not cover . . . Damages arising out of coercion, criticism, demotion, evaluation,

reassignment, discipline, defamation, harassment, humiliation, discrimination against or

termination of any employee, or any personnel practices, policies, acts or omissions.” Exhibit A,

NLF Policy, p. 34; Exhibit E, Defendants’ Answer to Compl. for Dec. J. (Doc. #13), ¶ 24.

         12.   Section D (“We Will Defend”) of Part Two of the NLF Policy provides that NLF

has “no duty to defend a claim, proceeding or suit that is not covered by this insurance.”

Exhibit A, NLF Policy, p. 34; Exhibit E, Defendants’ Answer to Compl. for Dec. J. (Doc. #13),

¶ 25.

         13.   Part Three of the NLF Policy extends the provisions of Part Two of the NLF Policy

to Krucial’s work in other states, including New York, but only if Krucial is “not insured or [is]

not self-insured for such work.” Exhibit A, NLF Policy, p. 35; Exhibit E, Defendants’ Answer

to Compl. for Dec. J. (Doc. #13), ¶ 26.

                                      The Underlying Suit

         14.   On October 9, 2020, Alexis Allen, Latricia Hickenbottom, Jalen Eaton, Nancy

Torres, Jose Pinlac, Aimée Branch, and Brandon Burr (collectively, “Underlying Plaintiffs”) filed

a Second Amended Complaint in the United States District Court for the Southern District of New

York, captioned Alexis Allen, et al. v. Krucial Staffing, LLC, et al., Case No. 20-cv-2859 (the

“Underlying Suit”), naming Krucial and Cleary as defendants. Exhibit B, Second Am. Compl.;

Exhibit E, Defendants’ Answer to Compl. for Dec. J. (Doc. #13), ¶ 13.



                                                4
      Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 5 of 18




       15.     The operative Second Amended Complaint in the Underlying Suit alleges

Underlying Plaintiffs are healthcare workers who were deployed by Krucial to New York in

response to the COVID-19 pandemic. Exhibit B, Second Am. Compl., ¶¶ 1–41.

       16.     The Second Amended Complaint in the Underlying Suit asserts nine causes of

action: (1) breach of contract; (2) quasi contract – reliance on a promise; (3) statutory retaliation

claim under New York Labor Law § 741; (4) breach of contract implied-in-law; (5) fraud;

(6) conversion; (7) defamation; (8) intentional tort causing mental and physical pain and suffering;

and (9) wage theft. Exhibit B, Second Am. Compl., ¶¶ 259–334.

       17.     The “First Cause of Action” in the Underlying Suit is for breach of contract and

alleges Krucial and Cleary breached an employment contract with Underlying Plaintiffs. Exhibit

B, Second Am. Compl., ¶¶ 259–64.

       18.     The “First Cause of Action” in the Underlying Suit neither alleges bodily injury

from the alleged breach of contract, nor seeks workers compensation benefits. Exhibit B, Second

Am. Compl., ¶¶ 259–64.

       19.     The “Second Cause of Action” in the Underlying Suit is a “quasi contract” claim,

is pleaded “[i]n the contingency that a classic breach-of-contract claim is insufficient,” and alleges

Underlying Plaintiffs relied on promises offered by Krucial related to their employment that

Krucial “did not live up to.” Exhibit B, Second Am. Compl., ¶¶ 265–68.

       20.     The “Second Cause of Action” in the Underlying Suit neither alleges bodily injury

on the “quasi contract” claim, nor seeks workers compensation benefits. Exhibit B, Second Am.

Compl., ¶¶ 265–68.




                                                  5
       Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 6 of 18




        21.   The “Third Cause of Action” in the Underlying Suit is a statutory retaliation claim

under New York Labor Law § 741 and alleges Krucial took retaliatory employment actions against

Underlying Plaintiffs. Exhibit B, Second Am. Compl., ¶¶ 269–81.

        22.   The “Third Cause of Action” in the Underlying Suit neither alleges bodily injury

from the alleged retaliatory actions, nor seeks workers compensation benefits. Exhibit B, Second

Am. Compl., ¶¶ 269–81.

        23.   The “Fourth Cause of Action” in the Underlying Suit is for breach of contract

implied-in-law and alleges Underlying Plaintiffs were terminated or required to resign because

they refused to violate professional standards of care. Exhibit B, Second Am. Compl., ¶¶ 282–

292.

        24.   The “Fourth Cause of Action” in the Underlying Suit neither alleges bodily injury

from the alleged breach of contract implied-in-law, nor seeks workers compensation benefits.

Exhibit B, Second Am. Compl., ¶¶ 282–92.

        25.   The “Fifth Cause of Action” in the Underlying Suit is for fraud and alleges Krucial

and Cleary misrepresented conditions relating to Underlying Plaintiffs’ employment. Exhibit B,

Second Am. Compl., ¶¶ 293–305.

        26.   The “Fifth Cause of Action” in the Underlying Suit neither alleges bodily injury

from the alleged fraud, nor seeks workers compensation benefits. Exhibit B, Second Am. Compl.,

¶¶ 293–305.

        27.   The “Sixth Cause of Action” in the Underlying Suit is for conversion and alleges

Krucial, under the direction of Cleary, stole four scanners from Underlying Plaintiff Brian Burr.

Exhibit B, Second Am. Compl., ¶¶ 306–08.




                                               6
      Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 7 of 18




       28.     The “Sixth Cause of Action” in the Underlying Suit neither alleges bodily injury

from the alleged conversion, nor seeks workers compensation benefits. Exhibit B, Second Am.

Compl., ¶¶ 306–08.

       29.     The “Seventh Cause of Action” in the Underlying Suit is for defamation, alleges

Cleary referred to Underlying Plaintiff Brian Burr as a “scammer” in a “blast email,” and alleges

Underlying Plaintiff Jalen Eaton was “similarly excoriated in a blast email for refusing to do his

job as ordered.” Exhibit B, Second Am. Compl., ¶¶ 309–16.

       30.     The “Seventh Cause of Action” in the Underlying Suit neither alleges bodily injury

from the alleged defamation, nor seeks workers compensation benefits. Exhibit B, Second Am.

Compl., ¶¶ 309–16.

       31.     “Count Eight” in the Underlying Suit is for intentional tort causing mental and

physical pain and suffering and alleges that Krucial intentionally caused such injuries to employees

by not providing personal protective equipment. Exhibit B, Second Am. Compl., ¶¶ 317–28.

       32.     “Count Eight” in the Underlying Suit alleges, “Krucial’s intentional acts were

extreme and the facts demonstrate that evil acts in derogation of the plaintiffs who contracted

COVID were spun into action by Krucial.” Exhibit B, Second Am. Compl., ¶ 328.

       33.     “Count Eight” in the Underlying Suit does not seek workers compensation benefits.

Exhibit B, Second Am. Compl., ¶¶ 317–28.

       34.     The “Ninth Cause of Action” in the Underlying Suit is for wage theft and alleges

certain Underlying Plaintiffs were unlawfully refused quarantine pay from Krucial. Exhibit B,

Second Am. Compl., ¶¶ 329–34.




                                                 7
      Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 8 of 18




         35.     The “Ninth Cause of Action” in the Underlying Suit neither alleges bodily injury

from the alleged wage theft, nor seeks workers compensation benefits. Exhibit B, Second Am.

Compl., ¶¶ 329–34.

         36.     Krucial has insurance coverage for its work in New York that is the subject of the

Underlying Suit through an insurance policy with Federal Insurance Company with a policy

number of 8259-6953 and a policy period of June 1, 2019, to June 1, 2020 (the “Federal Policy”).

Exhibit C, Krucial’s First Am. Compl., ¶¶ 23–40; Exhibit D, Federal Policy.

         37.     Krucial’s Federal Policy states: “This Policy shall apply anywhere in the world.”

Exhibit D, Federal Policy, p. 15.

   II.         LEGAL STANDARD

         “Summary judgment is appropriate when the movant can demonstrate that there is no

genuine issue of material fact and [it] is entitled to judgment as a matter of law.” Gov’t Emps. Ins.

Co. v. Andujar, 773 F. Supp. 282, 283 (D. Kan. 1991). “To defeat a motion for summary judgment,

the nonmoving party must show specific evidence that creates a genuine issue as to a material

fact.” Rice v. Office of Servicemembers’ Grp. Life Ins., 260 F.3d 1240, 1249 (10th Cir. 2001).

“The mere existence of a scintilla of evidence in support of the nonmovant’s position is insufficient

to create a dispute of fact that is genuine; an issue of material fact is genuine only if the nonmovant

presents facts such that a reasonable jury could find in favor of the nonmovant.” Id. [internal

quotations omitted]. Because the interpretation of an insurance policy is a question of law,

summary judgment is especially appropriate to resolve issues of insurance coverage. See Andujar,

773 F. Supp. at 283.




                                                  8
       Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 9 of 18




           Under Kansas law,1 the “interpretation of an insurance policy is a question of law, and a

policy’s terms are given their plain and ordinary meaning unless the parties have expressed a

contrary meaning.” Schlup v. Depositors Ins. Co., 426 F. Supp. 3d 831, 834 (D. Kan. 2019). A

policy’s “unambiguous clauses must be given their literal meaning.” Rockgate Mgmt. Co. v. CGU

Ins., Inc., 88 P.3d 798, 803 (Kan. App. 2004). “The insured has the burden to prove coverage

under the policy, and the insurer has the duty to show that a specific provision of the policy

excludes coverage.” Schlup, 426 F. Supp. 3d at 834. “Where it can be determined from the factual

allegations [of an underlying complaint] that there is no basis for recovery within the coverage of

the policy,” a court will sustain the insurer’s denial of a defense. Rockgate, 88 P.3d at 803. Put

differently, “[i]f it is determined here that there is no coverage, then there is no duty to defend. . . .

Similarly there is no duty to indemnify under the policy if there is no coverage.” Cas. Reciprocal

Exch. v. Thomas, 647 P.2d 1361, 1363 (Kan. App. 1982).

    III.      ARGUMENT

           NLF’s Count I seeks a declaration that NLF does not have a duty to defend or indemnify

Krucial or Cleary under the NLF Policy with respect to the claims against Krucial and Cleary in

the Underlying Suit. NLF is entitled to summary judgment on its Count I because, given the

uncontroverted material facts and applicable law, there is no coverage under the NLF Policy for

any of the claims against Krucial and Cleary in the Underlying Suit.

           The NLF Policy includes two types of insurance: workers compensation insurance and

employers liability insurance. There is no coverage under the NLF Policy, under either the workers


1
  “A federal court exercising diversity jurisdiction must apply the substantive law of the state in which it sits, including
the state’s choice-of-law rules.” Lone Star Steakhouse & Saloon, Inc. v. Liberty Mut. Ins. Grp.¸ 343 F. Supp. 2d 989,
1006 (D. Kan. 2004). “Kansas follows the rule of ‘lex loci contractus,’ meaning the law of the place where the contract
was made governs interpretation of the contract.” Id. at 1007. Here, the NLF Policy was issued to Krucial in Overland
Park, Kansas. Statement of Uncontroverted Fact (“SUMF”), ¶ 1. Thus, Kansas law governs interpretation of the NLF
Policy. See Lone Star, 343 F. Supp. 2d at 1007 (holding Kansas law applied to interpretation of insurance policy
because it was issued to insured in Wichita, Kansas).

                                                             9
     Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 10 of 18




compensation insurance or employers liability insurance, for any of the claims in the Underlying

Suit against Cleary because only Krucial, not Cleary, is an insured under the NLF Policy. Further,

there is no coverage under the workers compensation insurance of the NLF Policy for either

Krucial or Cleary because none of the claims in the Underlying Suit seek workers compensation

benefits. There is also no coverage under the employers liability insurance of the NLF Policy for

either Krucial or Cleary for several separate and independent reasons: (1) the employers liability

insurance does not apply to Krucial’s work in New York; (2) the employers liability insurance

excludes coverage for claims arising out of personnel acts; (3) the employers liability insurance

applies only to bodily injury and excludes bodily injury that is intentionally caused; and (4) the

employers liability insurance does not provide coverage for claims by injured employees against

their employer. Each of these reasons for non-coverage is addressed in turn.

       A. There is no coverage under the NLF Policy for any claims against Cleary.

       Section B (“Who is Insured”) of the General Section of the NLF Policy provides: “You are

insured if you are an employer named in Item 1 of the Information Page. If that employer is a

partnership, and if you are one of its partners, you are insured, but only in your capacity as an

employer of the partnership’s employees.” Statement of Uncontroverted Material Facts

(“SUMF”), ¶ 2. Krucial is the only employer named as an insured in the NLF Policy; Cleary is

not a named insured, and Krucial is not a partnership. Id. at ¶ 3. Because the NLF Policy provides

that only an employer named as an insured is an insured under the NLF Policy unless the employer

is a partnership (which Krucial is not), Cleary is not an insured and the NLF Policy does not

provide any coverage for Cleary—under either the workers compensation insurance or employers




                                               10
     Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 11 of 18




liability insurance. NLF, therefore, has no duty to defend or indemnify with respect to any of the

claims against Cleary in the Underlying Suit.2 See Cas. Reciprocal, 647 P.2d at 1363.

        B. There is no coverage under the NLF Policy’s workers compensation insurance.

        Part One of the NLF Policy provides workers compensation insurance and states that NLF

“will pay promptly when due the benefits required of [Krucial] by the workers compensation law”

and that NLF has “the right and duty to defend at our expense any claim, proceeding or suit against

you for benefits payable by this insurance.” SUMF, ¶ 4. Section C of Part One of the NLF Policy

provides that NLF has “no duty to defend a claim, proceeding or suit that is not covered by this

insurance.” Id. at ¶ 5.

        None of the causes of action in the Underlying Suit seek workers compensation benefits.

Id. at ¶¶ 14-35. Consequently, there is no coverage for any of the claims in the Underlying Suit—

and NLF has no duty to defend or indemnify—under the NLF Policy’s workers compensation

insurance. See Cas. Reciprocal, 647 P.2d at 1363.

        C. There is no coverage under the NLF Policy’s employers liability insurance.

        Part Two of the NLF Policy provides employers liability insurance that “applies to bodily

injury by accident or bodily injury by disease.” SUMF, ¶ 6. Section D (“We Will Defend”) of

Part Two of the NLF Policy provides that NLF has “no duty to defend a claim, proceeding or suit

that is not covered by this insurance.” Id. at ¶ 12. For several reasons, there is no coverage for

any of the claims in the Underlying Suit—and NLF has no duty to defend or indemnify—under

the NLF Policy’s employers liability insurance. See Cas. Reciprocal, 647 P.2d at 1363.




2
  Even if Cleary could somehow be considered an insured under the NLF Policy, the other reasons for non-coverage
discussed herein apply to both Cleary and Krucial.

                                                      11
      Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 12 of 18




             1. The NLF Policy’s employers liability insurance does not apply to Krucial’s
                work in New York.

         The NLF Policy’s employers liability insurance provides that the “bodily injury must arise

out of and in the course of the injured employee’s employment” by Krucial and such employment

“must be necessary or incidental to [Krucial’s] work” in Kansas or Texas. SUMF, ¶ 7. The claims

in the Underlying Suit are based on Krucial’s work in New York, not Kansas or Texas. Id. at

¶¶ 14-35. Granted, Part Three of the NLF Policy extends the provisions of the employers liability

insurance to Krucial’s work in other states, including New York, but only if Krucial is “not insured

or [is] not self-insured for such work.” Id. at ¶ 13. In other words, if Krucial has separate insurance

for its work in New York, the NLF Policy’s employers liability insurance is not extended to

Krucial’s work in New York and thus would not provide coverage for the claims in the Underlying

Suit. Krucial has the burden to show coverage extends to its work in New York. See Schlup, 426

F. Supp. 3d at 834.

         Krucial cannot carry its burden because Krucial is indeed insured for its work in New York

through a separate insurance policy with Federal Insurance Company with a policy number of

8259-6953 and a policy period of June 1, 2019, to June 1, 2020. SUMF, ¶ 36. Krucial’s separate

Federal Policy states: “This Policy shall apply anywhere in the world.” Id. at ¶ 37. In fact, Krucial

admits the existence of this separate insurance for Krucial’s work in New York—the very basis of

a separate lawsuit that Krucial has filed against Federal Insurance Company.3 See Exhibit C,

Krucial’s First Amended Complaint, ¶¶ 23–40. Because Krucial has this separate insurance for its

work in New York, the NLF Policy’s employers liability insurance is not extended to Krucial’s


3
  Note that, per the plain terms of the NLF Policy, the question is only whether Krucial has separate insurance for its
work in New York, not whether that separate insurance ultimately provides coverage for the specific claims in the
Underlying Suit that were made based on Krucial’s work in New York. Thus, this Court need not resolve whether
Krucial’s Federal Policy actually covers the claims in the Underlying Suit. The mere fact that the Federal Policy
insures Krucial’s work “anywhere in the world,” including New York, is all that matters.

                                                         12
     Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 13 of 18




work in New York and thus does not provide coverage for the claims in the Underlying Suit, all

of which are New York-based. For this reason alone, NLF has no duty to defend or indemnify

under the NLF Policy’s employers liability insurance with respect to any of the claims in the

Underlying Suit. See Cas. Reciprocal, 647 P.2d at 1363.

           2. The NLF Policy’s employers liability insurance excludes coverage for claims
              arising out of personnel acts.

       Section C (“Exclusions”) of the NLF Policy’s employers liability insurance provides: “This

insurance does not cover . . . Damages arising out of coercion, criticism, demotion, evaluation,

reassignment, discipline, defamation, harassment, humiliation, discrimination against or

termination of any employee, or any personnel practices, policies, acts or omissions.” SUMF,

¶ 11. This type of exclusion applies broadly under Kansas law. LDF Food Grp., Inc. v. Liberty

Mut. Fire Ins. Co., 146 P.3d 1088, 1095 (Kan. App. 2006) (holding strip search of employee was

a “personnel act” falling under exclusion). A “personnel act” is an employment-related act. Id.

       Each of the claims in the Underlying Suit falls under this exclusion. The first claim in the

Underlying Suit is that Krucial and Cleary breached an employment contract. SUMF, ¶¶ 17-18.

That is a claim arising from a “personnel act” and thus excluded under the NLF Policy. See LDF

Food, 146 P.3d at 1095. The second claim in the Underlying Suit is that Krucial breached a quasi-

contract in connection with employment-related promises. SUMF, ¶¶ 19-20. That is a claim

arising from a “personnel act” and thus excluded under the NLF Policy. See LDF Food, 146 P.3d

at 1095. The third claim in the Underlying Suit is that Krucial took retaliatory employment actions.

SUMF, ¶¶ 19-20. That is a claim arising from a “personnel act,” as well as “discipline” against

an employee, and thus excluded under the NLF Policy. See LDF Food, 146 P.3d at 1095. The

fourth claim in the Underlying Suit is for breach of contract implied-in-law and is based on the

termination or forced resignation of Underlying Plaintiffs. SUMF, ¶¶ 23-24. That is a claim

                                                13
     Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 14 of 18




arising from a “personnel act,” as well as “termination” of an employee or “discipline” against an

employee, and thus excluded under the NLF Policy. See LDF Food, 146 P.3d at 1095.

       The fifth claim in the Underlying Suit is that Krucial and Cleary fraudulently

misrepresented conditions of employment. SUMF, ¶¶ 25-26.          That is a claim arising from a

“personnel act” and thus excluded under the NLF Policy. See LDF Food, 146 P.3d at 1095. The

sixth claim in the Underlying Suit is that Krucial, under the direction of Cleary, stole property

from an employee that was used in the course of employment. SUMF, ¶¶ 27-28. That is a claim

arising from a “personnel act” and thus excluded under the NLF Policy. See LDF Food, 146 P.3d

at 1095. The seventh claim in the Underlying Suit is for defamation of employees. SUMF, ¶¶ 29-

30. Claims arising from “defamation” against an employee are expressly excluded under the NLF

Policy. Id. at ¶ 11. The eighth claim in the Underlying Suit is that Krucial intentionally caused

mental and physical injury to its employees by not providing personal protective equipment. Id.

at ¶¶ 31-32. That is a claim arising from a “personnel act” and thus excluded under the NLF

Policy. See LDF Food, 146 P.3d at 1095. The ninth and final claim in the Underlying Suit is that

Krucial unlawfully refused quarantine pay to employees. SUMF, ¶¶ 33-34. That is a claim arising

from a “personnel act” and thus excluded under the NLF Policy. See LDF Food, 146 P.3d at 1095.

       Accordingly, coverage is excluded under the NLF Policy’s employers liability insurance

for all of the claims in the Underlying Suit as such claims arise from “personnel acts” (and, for

certain claims, other acts enumerated in this exclusion). For this additional reason, NLF has no

duty to defend or indemnify under the NLF Policy’s employers liability insurance with respect to

any of the claims in the Underlying Suit. See Cas. Reciprocal, 647 P.2d at 1363.




                                               14
     Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 15 of 18




            3. The NLF Policy’s employers liability insurance applies only to bodily injury
               and excludes coverage for bodily injury intentionally caused.

        The NLF Policy’s employers liability insurance applies only to bodily injury. SUMF, ¶¶ 6-

8. Eight of the nine claims in the Underlying Suit—the first, second, third, fourth, fifth, sixth,

seventh, and ninth claims—are not bodily-injury claims. Id. at ¶¶ 14-35. Because these are not

bodily-injury claims, there is no coverage for these eight claims and NLF has no duty to defend or

indemnify under the NLF Policy’s employers liability insurance with respect to these eight claims

in the Underlying Suit. See Cas. Reciprocal, 647 P.2d at 1363.

        The eighth claim, for intentional tort causing mental and physical pain and suffering, is the

only claim in the Underlying Suit that potentially seeks damages for bodily injury. SUMF, ¶¶ 32-

33. However, Section C (“Exclusions”) of the NLF Policy’s employers liability insurance

provides: “This insurance does not cover . . . Bodily injury intentionally caused or aggravated by

[Krucial].” Id. at ¶ 10. The eighth claim in the Underlying Suit alleges the injuries at issue were

intentionally caused by Krucial’s failure to provide personal protective equipment. Id. at ¶ 31.

Specifically, the eighth claim alleges: “Krucial’s intentional acts were extreme and the facts

demonstrate that evil acts in derogation of the plaintiffs who contracted COVID were spun into

action by Krucial.” Id. at ¶ 32. This is an unmistakable allegation of intentional injury. See Spivey

v. Safeco Ins. Co., 865 P.2d 182, 188 (Kan. 1993) (“Where an intentional act results in injuries

which are a natural and probable result of the act, the injuries are intentional.”). Further, the eighth

claim specifically alleges the injuries were intentionally caused by Krucial so as to avoid the claim

being barred by New York’s workers compensation law. See Exhibit B, Second Amended

Complaint, ¶¶ 325–27. Any non-intentional injury would not accomplish this goal. See Oben v.

Charmer Indus., Inc., 37 A.D. 3d 791, 791 (N.Y. App. Div. 2007). Unquestionably, then, coverage




                                                  15
     Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 16 of 18




for the eighth claim in the Underlying Suit is excluded under the NLF Policy as one for

intentionally-caused bodily injury.

       In sum, eight of the nine claims in the Underlying Suit do not involve bodily injury and

thus do not invoke the NLF Policy’s coverage. The only claim that potentially involves bodily

injury is expressly and necessarily premised on injuries that were intentionally caused by Krucial,

and thus excluded from the NLF Policy’s coverage. For these additional reasons, NLF has no duty

to defend or indemnify under the NLF Policy’s employers liability insurance with respect to any

of the claims in the Underlying Suit. See Cas. Reciprocal, 647 P.2d at 1363.

           4. The NLF Policy’s employers liability insurance does not provide coverage for
              claims by injured employees against their employer.

       The NLF Policy’s employers liability insurance provides coverage only for certain types

of claims based on bodily injury to an employee. Those claims are: (1) claims brought by third

parties against the employer to recover damages claimed against the third party as a result of bodily

injury to an employee; (2) derivative claims for care and loss of services stemming from bodily

injury to an employee; (3) claims for consequential bodily injury to an injured employee’s family

member; and (4) claims for an employee’s bodily injury, but only if asserted against the employer

in a capacity other than as the employee’s employer. SUMF, ¶ 9. Noticeably absent from this list

are claims for an employee’s bodily injury against the employer in its capacity as the employee’s

employer. See id. But that is the only type of bodily injury claim asserted in the Underlying Suit.

       The eighth claim in the Underlying Suit, the only claim potentially involving bodily injury,

is necessarily a claim brought by Underlying Plaintiffs against Krucial in its capacity as their

employer. See Exhibit B, Second Amended Complaint, ¶ 327. Indeed, New York law, under

which the claims in the Underlying Suit are made, would not allow Underlying Plaintiffs to assert

a claim against Krucial in any other capacity. See Sormani v. Orange Cty. Cmty. College, 240

                                                 16
     Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 17 of 18




A.D. 2d 724, 724 (N.Y. App. Div. 1997) (noting “this State does not recognize the ‘dual-capacity

doctrine’ which would hold an employer liable based upon obligations independent of those

imposed as an employer”). Thus, this eighth claim is not the type of claim based on bodily injury

to an employee that falls under the coverage of the NLF Policy. For this additional reason, NLF

has no duty to defend or indemnify under the NLF Policy’s employers liability insurance with

respect to any of the claims in the Underlying Suit. See Cas. Reciprocal, 647 P.2d at 1363.

   IV.      CONCLUSION

         For the foregoing reasons, NLF respectfully requests this Court grant its Motion for

Summary Judgment on its Count I and enter judgment declaring that NLF does not have a duty to

defend or indemnify Krucial or Cleary under the NLF Policy with respect to the claims against

Krucial and Cleary in the Underlying Suit.

                                                    Respectfully submitted,

                                                    SHOOK, HARDY & BACON L.L.P.

                                                    By: /s/ Douglas S. Beck
                                                        Douglas S. Beck, #70743
                                                        W. Clark Richardson, #27740
                                                        2555 Grand Boulevard
                                                        Kansas City, Missouri 64108-2613
                                                        Telephone: 816-474-6550
                                                        Facsimile: 816-421-5547
                                                        dbeck@shb.com
                                                        wrichardson@shb.com

                                                         Attorneys for Plaintiff/Counter-
                                                         Defendant




                                               17
     Case 2:20-cv-02598-KHV-GEB Document 29 Filed 04/16/21 Page 18 of 18




                                  CERTIFICATE OF SERVICE

       I hereby certify that on April 16, 2021, the foregoing was filed electronically with the Clerk of

the Court to be served by operation of the Court’s electronic filing system upon counsel of record.

                                                       /s/ Douglas S. Beck
                                                       Attorneys for Plaintiff/Counter-Defendant




                                                  18
